Order entered November 29, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-01050-CV

                            WENG ONG, Appellant

                                      V.

                          LORENZO BROWN, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00039-A

                                   ORDER

      Appellant has notified the Court that she has requested preparation of the
reporter’s record. Appellant is indigent and allowed to proceed without payment
of costs. Accordingly, we ORDER Cathye Moreno, Official Court Reporter for
County Court at Law No. 1, to file the reporter’s record on or before December
29, 2022.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Moreno and all parties.
                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE